Per Curiam.
The defendant undertook to plead fraud in obtaining the note sued upon. His allegations were, in substance, that plaintiff procured his signature to the note by representing it to be an “ application for a prospectus of an insurance policy,” which plaintiff represented did not render him liable to pay any money until he had received the prospectus or sample policy, and notified the plaintiff that he was satisfied therewith and would accept the proposed insurance. He further pleaded that he relied upon plaintiff’s construction of the agreement, and was thereby deceived and defrauded. He nowhere alleges that he could not read the paper for himself or that plaintiff by any device or subterfuge prevented him from reading it for himself, or that plaintiff misread it to him, or that said writing has in any manner been materially changed. We think the demurrer was properly sustained. Wallace v. R. R., 67 Iowa, 547; McKinney v. Herrick, 66 Iowa, 414. Thé answer does not present a case for application of the rule upheld in Sutton v. Griebel, 118 Iowa, 78, and.other cases cited by appellant.
The judgment of the district court is therefore affirmed.